Exhibit 24.1 POWER OF ATTORNEY Each of the undersigned Directors of PG&E Corporation (the “Corporation”) hereby constitutes and appoints HYUN PARK, LINDA Y.H. CHENG, EILEEN O. CHAN, WONDY S. LEE, ERIC MONTIZAMBERT, FRANCES S. CHANG, KATHLEEN M. HAYES, DOREEN A. LUDEMANN, and ROBIN J. REILLY, and each of them, as his or her attorneys in fact with full power of substitution and resubstitution to sign in his or her capacity as such Director of said Corporation: (A) a Registration Statement to be filed with the Securities and Exchange Commission relating to the issuance up to 17million shares of the Corporation’s common stock pursuant to the PG&E Corporation Long-Term Incentive Plan, and (B) any and all amendments, supplements, and other filings or documents related to such Registration Statement. Each of the undersigned hereby ratifies all that said attorneys in fact or any of them may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, we have signed these presents this 19th day of February, 2014. LEWIS CHEW RICHARD A. MESERVE Lewis Chew ANTHONY F. EARLEY, JR Richard A. Meserve FORREST E. MILLER Anthony F. Earley, Jr. FRED J. FOWLER Forrest E. Miller ROSENDO G. PARRA Fred J. Fowler MARYELLEN C. HERRINGER Rosendo G. Parra BARBARA L. RAMBO Maryellen C. Herringer RICHARD C. KELLY Barbara L. Rambo BARRY LAWSON WILLIAMS Richard C. Kelly ROGER H. KIMMEL Barry Lawson Williams Roger H. Kimmel POWER OF ATTORNEY ANTHONY F. EARLEY, JR., the undersigned, Chairman of the Board, Chief Executive Officer, and President of PG&E Corporation (the “Corporation”), hereby constitutes and appoints HYUN PARK, LINDA Y.H. CHENG, EILEEN O. CHAN, WONDY S. LEE, ERIC MONTIZAMBERT, FRANCES S. CHANG, KATHLEEN M. HAYES, DOREEN A. LUDEMANN, and ROBIN J. REILLY, and each of them, as his attorneys in fact with full power of substitution and resubstitution to sign and file with the Securities and Exchange Commission in his capacity as Chairman of the Board, Chief Executive Officer, and President (principal executive officer) of said Corporation: (A) a Registration Statement to be filed with the Securities and Exchange Commission relating to the issuance of up to 17million shares of the Corporation’s common stock pursuant to the PG&E Corporation Long-Term Incentive Plan, and (B) any and all amendments, supplements, and other filings or documents related to such Registration Statement. The undersigned hereby ratifies all that said attorneys in fact or any of them may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have signed these presents this 19th day of February, 2014. ANTHONY F. EARLEY, JR. Anthony F. Earley, Jr. POWER OF ATTORNEY KENT M. HARVEY, the undersigned, Senior Vice President and Chief Financial Officer of PG&E Corporation (the “Corporation”), hereby constitutes and appointsHYUN PARK, LINDA Y.H. CHENG, EILEEN O. CHAN, WONDY S. LEE, ERIC MONTIZAMBERT, FRANCES S. CHANG, KATHLEEN M. HAYES, DOREEN A. LUDEMANN, and ROBIN J. REILLY, and each of them, as his attorneys in fact with full power of substitution and resubstitution to sign and file with the Securities and Exchange Commission in his capacity as Senior Vice President and Chief Financial Officer (principal financial officer) of said Corporation: (A) a Registration Statement to be filed with the Securities and Exchange Commission relating to the issuance of up to 17million shares of the Corporation’s common stock pursuant to the PG&E Corporation Long-Term Incentive Plan, and (B) any and all amendments, supplements, and other filings or documents related to such Registration Statement. The undersigned hereby ratifies all that said attorneys in fact or any of them may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have signed these presents this 9th day of May, 2014. KENT M. HARVEY Kent M. Harvey POWER OF ATTORNEY DINYAR B. MISTRY, the undersigned, Vice President and Controller of PG&E Corporation (the “Corporation”), hereby constitutes and appoints HYUN PARK, LINDA Y.H. CHENG, EILEEN O. CHAN, WONDY S. LEE, ERIC MONTIZAMBERT, FRANCES S. CHANG, KATHLEEN M. HAYES, DOREEN A. LUDEMANN, and ROBIN J. REILLY, and each of them, as his attorneys in fact with full power of substitution and resubstitution, to sign and file with the Securities and Exchange Commission in his capacity as Senior Vice President and Controller (principal accounting officer) of said Corporation: (A) a Registration Statement to be filed with the Securities and Exchange Commission relating to the issuance of up to 17million shares of the Corporation’s common stock pursuant to the PG&E Corporation Long-Term Incentive Plan, and (B) any and all amendments, supplements, and other filings or documents related to such Registration Statement. The undersigned hereby ratifies all that said attorneys in fact or any of them may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have signed these presents this 9th day of May, 2014. DINYAR B.MISTRY Dinyar B. Mistry
